                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ALGETERNAL TECHNOLOGIES, LLC,        §
MILTON HUGHES MORRIS, AND KATON      §
MORRIS                               §
                                     §
v.                                   §
                                     §
DAVID RAMJOHN, BRUCE DOPSLAUF,       §               CIVIL ACTION NO. 4:17-CV-02667
BK COOK FAMILY, LP,                  §
BRIAN COOK, ARTHUR DAY, M.D.,        §               JURY DEMANDED
W.A. SANFORD, 5X5, SBS HOLDINGS, LP, §
HOCHBURG HOLDINGS, LP,               §
DONALD MEINERS,                      §
ANNA KATHERINE SCHMIDT               §
AND ROB EISSLER                      §



             DEFENDANT ALGETERNAL’S MOTION FOR AWARD OF ATTORNEYS’ FEES


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendants David Ramjohn, et. al. (“Defendants”) hereby file this Motion for Entry of

Award of Attorneys’ Fees and would show the Court as follows:

1.     Pursuant to the Order signed on December 21, 2018 [Doc. 39], Defendants request that

the Court enter an award of attorneys’ fees and costs. Attached hereto as Exhibit A is the

Affidavit of Chris Hanslik establishing that the reasonable and necessary attorneys’ fees and

costs incurred by Defendants from November 19, 2018 through December 26, 2018 are

$4,269.50.    Accordingly, Defendants request that the Court enter an award of attorneys’ fees

and costs in the amount as established by the attached affidavit.




DEFENDANTS’ MOTION FOR AWARD OF ATTORNEYS’ FEES                                      PAGE 1 OF 3
                                            PRAYER

       Based on the foregoing, Defendants David Ramjohn, et. al. respectfully request that the

Court award attorneys’ fees and costs in favor of Defendants in the amount of $4,269.50.

Defendants also request such other and further relief to which he may justly be entitled.

                                             Respectfully submitted,


                                             BOYARMILLER

                                             By: /s/ Chris Hanslik
                                                Chris Hanslik
                                                State Bar No. 00793895
                                                Federal ID No. 19249
                                                chanslik@boyarmiller.com
                                                2925 Richmond Ave, 14th Floor
                                                Houston, Texas 77098
                                                Telephone: (713) 850-7766
                                                Facsimile: (713) 552-1758

                              ATTORNEY-IN-CHARGE FOR DEFENDANTS DAVID
                              RAMJOHN, et al.

OF COUNSEL:

Andrew Pearce
State Bar No. 24060400
Federal ID No. 919001
apearce@boyarmiller.com
Craig Lauchner
State Bar No. 24102066
Federal ID No. 3016907
clauchner@boyarmiller.com
BOYARMILLER
2925 Richmond Ave. 14th Floor
Houston, Texas 77098
Telephone: (713) 850-7263
Facsimile: (713) 552-1758




DEFENDANTS’ MOTION FOR AWARD OF ATTORNEYS’ FEES                                       PAGE 2 OF 3
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26th day of December, 2018, I electronically filed the
foregoing pleading with the Clerk of Court by using the CM/ECF system which will send a
notice of electronic filing to all counsel of record.


                                                  /s/ Chris Hanslik




DEFENDANTS’ MOTION FOR AWARD OF ATTORNEYS’ FEES                                  PAGE 3 OF 3
